DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 7, 9 – 20, and 28 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a method for configuring a tilt of a set of antennas of an antenna site for a radio communication system, the method comprising: obtaining a desired tilt; configuring a coarse tilt director, being configurable to provide only a fixed number of tilts for the set of antennas, to provide a coarse tilt being closest to the desired tilt, wherein the set of antennas comprises a first column of antenna elements and a second column of antenna elements, the first column of antenna elements comprising a first sub-array of antenna elements and a second sub-array antenna elements, the second column of antenna elements comprising a third sub-array of antenna elements and a fourth sub-array antenna elements, the phase center of the first sub-array of antenna elements and the phase center of the second sub-array of antenna elements is spaced apart more than                         
                            λ
                            /
                            2
                        
                     in a vertical domain, the phase center of the third sub- array of antenna elements and the phase center of the fourth sub-array of antenna elements is spaced apart more than                         
                            λ
                        
                     /2 in the vertical domain, and                         
                            λ
                        
                     is a predetermined wavelength; and configuring a fine tilt director, being configurable more finely than the coarse tilt director, to provide a fine tilt such that a resulting tilt for the set of antennas, being a combination of the coarse tilt and the fine tilt, corresponds to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633